IN THE COURT OF
CRIMINAL APPEALS
                                   OF
TEXAS
 
                                                                              
                                                               NO.
PD-1932-04

 
 
                                          KEITH LASHONE HOGANS, Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS
 

                   ON APPELLANT=S
PETITION FOR DISCRETIONARY REVIEW
                               FROM
THE FOURTEENTH COURT OF APPEALS
                                                             HARRIS COUNTY

 
Meyers,
J., filed a dissenting opinion.
 
Even though the ineffective
assistance of counsel claim related to events occurring at the adjudication
hearing, I would hold that the court of appeals has jurisdiction to determine
the appellant=s claim since the error affected punishment.  Therefore, I respectfully
dissent. 
Meyers, J.
Filed: November 9, 2005
Publish